DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to an anti-CD19 antibody) and following species in the Response filed on July 8, 2022 is entered.

	The elected species is:
	

    PNG
    media_image1.png
    275
    709
    media_image1.png
    Greyscale

	Claims 23-28 have been canceled.

	Claims 1-22 and 29-36 are pending.

	Claims 32-34 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 1-22, 29-31 35, and 36 are currently under consideration.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 1-22, 29-31, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The Claims are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the anti-CD19 antibodies is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Here, the anti-CD19 antibodies recited within the Markush group each contains distinct amino acid sequences in VH and VL that do not share structural similarity essential to their function of binding CD19.  

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

It is apparent that the FMC63 and SJ25C1 that produce the reference anti-CD19 antibodies are required to practice the claimed invention.  As a required element, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, a deposit of the hybridomas, which produces this antibody, may satisfy first paragraph.  See 37 CFR 1.801-1.809.

If the deposit have been made under the terms of the Budapest Treaty, an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the hybridoma have been deposited under the Budapest Treaty and that the hybridoma will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. See 37 CFR 1.808.  Further, the record must be clear that the deposit will be maintained in a public depository for a period of 30 years after the date of deposit or 5 years after the last request for a sample or for the enforceable life of the patent whichever is longer.  See 37 CFR 1.806.  If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth in 37 CFR 1.801-1.809, have been met.

If the deposits were made after the effective filing date of the application for a patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridomas described in the specification as filed are the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.

Further, amendment of the specification to disclose the date of deposit and the complete name and address of the depository (e.g. ATCC.10801 University Boulevard, Manassas, VA 20110-2209) is required as set forth in 37 C.F.R. 1.809(d).

7.	Claims 3, 6, 9, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 3 and dependent claims thereof are drawn to an anti-CD19 antibody comprising a VH region comprising CDR-H3 comprising the amino acid sequence of SEQ ID NO:20 and has at least 90% sequence identity to the amino acid sequence of VL of SEQ ID NO:11 and a VL having at least 90% sequence identity to SEQ ID NO:14.


	Claim 6 recites an anti-CD19 antibody comprising a VH and VL that are at least 90% identical in amino acid sequences to SEQ ID NOs: 11 and 14, respectively.
	
The specification discloses anti-CD19 scFvs generated through a series of selection steps carried out on dsDNA-encoded human naive antibody libraries displayed in a cell-free system (e.g. see pages 115-116 of the specification as-filed).  The library selections yielded four scFv clones that showed clear binding preference for CD19-expressing cells compared to non-CD19 expressing cells (e.g. see [0416] in page 117).  Amino acid analysis of these clones revealed that theclones shared common CDRs sequences for VH domain, with different VL sequences including VL CDRs (e.g. see [0416] in page 117).

However, there is insufficient written description in the specification as-filed of the claimed anti-CD19 antibody as recited.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). 

In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Additionally, in regard to antibodies the courts have ruled that knowledge of the specific structure of the antibody itself that is being claimed is required rather than just a description of the antigen as can be seen in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed.Cir. 2014) and Amgen v. Sanofi No.17-1480 (Fed. Cir. 2017).

It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., Immunology Third Edition, Garland Publishing Inc. 1997, Chapter 3, Structure of the Antibody Molecule and Immunoglobulin Genes, pages 3:1-3:11, see entire selection, reference on IDS). Further, the state of the art at the time the invention was made recognizes even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. For example, Rader et al. (PNAS. 1998. 95:8910-8915, reference on IDS) teach in vitro selection and evolution of antibodies derived from phage display libraries by paring either heavy or light chain of the rodent antibody with human polypeptide library for antibody humanization is unpredictable, and certain antibodies cannot be humanized using this approach; and in addition, antibodies consisting of the same heavy chain paired with light chains that differ in light chain CDR3 and elsewhere in VL can obtain undesired feature of binding different epitopes of the same antigen (see entire document, particularly Discussion on pages 8914-8915).  Rader et al. methods do not result in an antibody solely by keeping CDR3 in the VH defined and randomizing the rest of the VH and VL domain.

Thus, it should be readily apparent that applicant seeks to alter the very structure (CDRs or VH and VL) that artisans would reasonably believe is responsible for the function of antigen binding.  The claims encompass an anti-CD19 antibody comprising VH and VL amino acid sequences that are at least 90% identical to SEQ ID NOs: 11 and 14. However, the specification fails to disclose which amino acid residues these sequences can be altered for the antigen specificity to CD19.  

Thus, based upon the prior art, skilled artisans would reasonably understand thatapplicant was in possession of antibodies which comprise all six or that antibody comprises VH and VL sequence,  since such antibodies would comprise enough structural information to ensure that the antibodies maintained antigen specificity for CD19. However, the instant claims recite a genus which comprises variations in the VH and VL regions which is not clearly disclosed in the instant specification.
Therefore, it appears that the broad genus of anti-CD19 antibodies claimed by applicant lacks adequate written description because there does not appear to be sufficient correlation between the structure of the antibody as presently recited and the function of binding to CD19. As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of antibodies at the time the instant application was filed. 
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-22, 29-31 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US10,533,055 (reference on IDS). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in US10,533,055 are drawn to the same or nearly the same anti-CD19 antibody comprising identical amino acid sequences for the VH and VL CDRs.  The instantly claimed SEQ ID NOs: 11 and 14 (having CDRs recited in instant claim 1) are 100% identical to the SEQ ID NO:11 and 13 as recited in the claims in US10,533,055 (see attached sequence alignments).  As such, the claims in the US Patent would anticipate the instant claims. 

10.	The following anti-CD19 antibody sequences are free of the prior art:

a) VH of SEQ ID NO:11;
	b) VL of SEQ ID NO:14;
	c) CDR-H1, 2, and 3 of SEQ ID NOs: 18, 19, and 20, respectively; 
	d) CDR-L1, 2, and 3 of SEQ ID NOs: 21, 22, and 23, respectively; and
	e) scFv anti-CD19 antibody SEQ ID NO:4.

11.	No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644